DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/5/22, with respect to claims 1, 4-10 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display device comprising a first substrate comprising first transparent substrate, a scanning line, a signal line, a grid-shape insulating film located above the first transparent substrate and defining an opening, and a pixel electrode located in the opening; the insulating film is an organic insulating film and includes first transparent portion overlapping the scanning line and second transparent portions overlapping the signal line, a liquid crystal layer located between the first substrate and a second substrate containing a first polymer in an area overlapping the first transparent portions of the insulating film and a second polymer in an area overlapping the opening, a density of the first polymer is higher than a density of the second polymer, the first polymer overlaps the scanning line and includes a first portion, the second polymer overlaps the opening, crosses the signal lines, and includes a second portion, and a density of the first portion is higher than a density of the second portion, in combination with the remaining features recited in the claim.
The prior art of Huang (US 2017/0038643 A1 of record) discloses  a first substrate comprising first transparent substrate, a scanning line, a signal line, a grid-shape insulating film located above the first transparent substrate and defining an opening, and a pixel electrode located in the opening, a liquid crystal layer located between the first substrate and a second substrate containing a first polymer and a second polymer, a density of the first polymer is higher than a density of the second polymer (Huang, Figure 2; Figure 7; Paragraph 0034). However, Huang fails to disclose that the insulating film is an organic insulating film and includes first transparent portion overlapping the scanning line and second transparent portions overlapping the signal line, the first polymer overlaps the first transparent portions of the insulating film and the second polymer overlaps the opening, the first polymer overlaps the scanning line and includes a first portion, the second polymer overlaps the opening, crosses the signal lines, and includes a second portion, and a density of the first portion is higher than a density of the second portion. 
Therefore, Claim 1 is allowed. Claims 4-10 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871